Exhibit 32.1 Certification Pursuant To 18 U.S.C. Section1350 As Adopted Pursuant To Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Priced In Corp. (the “Company”) on Form10-Q for the period ended March 31, 2013 as filed with the Securities and Exchange Commission (the “Report”), I, Ken-Muen Le, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Ken-Muen Le Ken-Muen Le Chief Executive Officer, Chief Financial Officer and Director (Principal Executive Officer and Principal Financial Officer) Date: May 15, 2013 A signed original of this written statement required by Section906 has been provided to Priced In Corp. and will be retained by Priced In Corp.and furnished to the Securities and Exchange Commission or its staff upon request.
